NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted April 3, 2019 *
                                  Decided April 5, 2019

                                          Before

                       JOEL M. FLAUM, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge

No. 18-1194

CHRISTOPHER BAILEY,                                  Appeal from the United States District
     Plaintiff-Appellant,                            Court for the Southern District of Illinois.

       v.                                            No. 15-cv-0072-MJR-SCW

JESSICA STOVER, et al.,                              Michael J. Reagan,
      Defendants-Appellees.                          Chief Judge.


                                        ORDER

        Christopher Bailey, who is detained at Big Muddy River Correctional Center
under the Illinois Sexually Dangerous Persons Act, 725 ILCS 205/0.01 et seq., claimed
that prison clinical staff and administrators violated his constitutional rights under the
First, Fourth, and Fourteenth Amendments by confiscating (1) his 100-page list of
books, music, movies, and other media that he hoped to consume after release and


       *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-1194                                                                          Page 2

(2) issues of Maxim magazine. Because there is a reasonable relation between the
prison’s restriction and its legitimate penological interest in rehabilitating sex offenders,
we affirm the district court’s entry of summary judgment for the defendants.

        Big Muddy prohibits people in the Sex Offender Program from using or
possessing material that the program staff consider sexually stimulating or used for a
sexual purpose. After prison officials seized Bailey’s magazines and the list, which
contained names of bands and titles of songs and movies that were graphically sexual,
Bailey filed numerous grievances. All were denied but one (resulting in an issue of
Maxim being returned to him with some pages about a prison escape removed). Bailey
filed this suit alleging that the prison violated his freedom of expression under the First
Amendment.

       Bailey also initially brought claims under the Fourth and Fourteenth
Amendments, alleging unreasonable searches of his cell and unlawful seizure of his
property. The district court dismissed both claims at screening because a prisoner has
no reasonable expectation of privacy in his cell, Hudson v. Palmer, 468 U.S. 517, 526
(1984), and because Bailey could not establish the deprivation of his property without
due process if the State provided an adequate post-deprivation remedy (which Illinois
did, 705 ILCS 505/8); Murdock v. Washington, 193 F.3d 510, 513 (7th Cir. 1999). On appeal
Bailey contests the dismissal of his due-process claim. But he fails to elaborate or to
engage with the district court’s sound reasoning and therefore has waived the
argument. See Fed. R. App. P. 28(a)(8)(A); Tobey v. Chibucos, 890 F.3d 634, 652 (7th Cir.
2018).

        The defendants moved for summary judgment on the ground that Big Muddy
has a legitimate penological interest (primarily, rehabilitation) in prohibiting sex
offenders from possessing sexually explicit materials and that this rule was legitimately
applied to Bailey. See O'Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987) (rehabilitation
among “valid penological objectives”). They presented the affidavit of the Program’s
coordinator, Dr. Holt, who stated that allowing Bailey his magazines and list of media
titles containing sexually explicit words would be detrimental to his treatment and
recovery. Dr. Holt pointed to studies showing that such material presents negative
outcomes for sex offenders, such as an increased risk of sexual criminal behavior and
intimacy disorders, increased arousal to violence, increased acceptance of rape myths,
and an increased risk of engaging in rape or coercive sex acts.
No. 18-1194                                                                           Page 3

     Bailey countered with one article describing a debate over the link between the
consumption of sexually explicit material and sexual abuse because of a sparsity of
evidence that prohibiting sexually explicit materials in prison affects inmate behavior.
The article posits that such material might provide a safe outlet for inmates and that
further research into the causal link is warranted. Corey D. Burton & Richard
Tewksbury, Policies on Sexually Explicit Materials in State Prisons, 24 Crim. Just. Pol’y
Rev. 222, 223, 230, 232 (2011).

        The district court granted summary judgment for the defendants on Bailey’s First
Amendment claim. It reasoned that under the test set forth in Turner v. Safley, 482 U.S.
78, 89 (1987), the policy of prohibiting sex offenders from possessing material with
sexual content was reasonably related to the legitimate penological interest in
rehabilitating these persons. The court noted that Bailey lacked evidence to rebut the
validity of the defendants’ reasons for restricting his access to the reading materials.

        We review a grant of summary judgment de novo, construing the evidence in the
light most favorable to Bailey. Riker v. Lemmon, 798 F.3d 546, 551 (7th Cir. 2015).
Although the First Amendment protects prisoners’ “freedom to read,” King v. Fed.
Bureau of Prisons, 415 F.3d 634, 638 (7th Cir. 2005), the freedom is not unlimited—for
example, a prison could forbid someone imprisoned for computer hacking from having
a book “that would allow him to increase his ability as a hacker when he’s released,” id.
at 639. A reading restriction is valid if it is “reasonably related to legitimate penological
interests.” Turner, 482 U.S. at 89.

       Strictly speaking, Bailey is not a prisoner; he is a civilly committed detainee. But
we assume that the Turner factors apply to Bailey, as they do to other civil detainees. See
Brown v. Phillips, 801 F.3d 849, 853 (7th Cir. 2015). In Allison v. Snyder, we said that civil
detainees are, technically speaking, pretrial detainees, because “criminal charges against
them are pending.” 332 F.3d 1076, 1078 (7th Cir. 2003). And because we have recently
directed a district court to apply, on remand, the Turner standard to a pretrial detainee,
Miller v. Downey, 915 F.3d 460, 461, 463–64 (7th Cir. 2019), we see no controversy with
applying them to Bailey.
       Under Turner, we determine whether the challenged restriction is reasonably
related by balancing four factors: (1) whether the connection between a legitimate and
neutral government objective and the restriction is valid and rational; (2) whether
“alternative means of exercising” the restricted right remain open to the prisoner;
(3) whether accommodation of the restricted right will “have a significant ripple effect”
on other prisoners or prison staff; and (4) whether alternatives to the restriction suggest
No. 18-1194                                                                           Page 4

that the restriction is an exaggerated, rather than reasonable, response to the prison’s
concerns. 482 U.S. at 89–91 (internal citations and quotations omitted); Munson v. Gaetz,
673 F.3d 630, 633 (7th Cir. 2012).

       Bailey chiefly argues that there is no valid, rational connection between Big
Muddy’s legitimate interest in rehabilitating sex offenders and the restriction of his
right to read sexually stimulating material. He asserts that the connection is “remote”
and “arbitrary and irrational.” Bailey notes that sex offenders have personal televisions
on which they can watch shows containing full-frontal nudity (e.g., Game of Thrones),
which he notes is sexually stimulating material. But this fact (if it is, indeed, a fact, for
Bailey’s statement is unsubstantiated) is irrelevant to whether Big Muddy’s policy of
confiscating sexually stimulating material is rational as applied to Bailey, who was
committed so that he could be rehabilitated. The question is whether restricting Bailey’s
access to Maxim and a list of sexually explicit titles he hoped to view or read upon
release is rational. See Turner, 482 U.S. at 89; see also King, 415 F.3d at 639.

        Dr. Holt’s opinion that the restriction benefits and is critical for Bailey’s
rehabilitation, plus the studies showing that sexually stimulating material is detrimental
to sex offenders’ treatment—support finding the policy rational. We defer to the
expertise of prison clinical staff on disputed matters of professional judgment, such as
whether material is sexually stimulating and thus detrimental to a sex offender’s
treatment. See Singer v. Raemisch, 593 F.3d 529, 534 (7th Cir. 2010); Youngberg v. Romeo,
457 U.S. 307, 322–23 (1982). Bailey’s critiques, and the article he cites, do not successfully
displace the presumption that the clinical staff’s professional judgment is proper. Thus,
the first Turner factor weighs in favor of finding Big Muddy’s policy reasonable.

       The third factor—the “ripple effect”—also weighs in favor of Big Muddy’s
position. Bailey contends that the policy is irrational because material forbidden to
some prisoners might be allowed for someone else and then circulated among the
prisoners. But Bailey’s argument cuts against him; essentially, he concedes that
allowing him the material could produce a ripple effect within the prison. See Turner,
482 U.S. at 90. And whether such a concern is rational is all the defendants needed to
show under this factor. See Thornburgh v. Abbott, 490 U.S. 401, 418 (1989); Singer,
593 F.3d at 536. The potential for loopholes—for example, one sex offender might be
permitted a magazine about cars, which might be the focus of another’s paraphilia—
does not make the concern animating the policy any less rational.
No. 18-1194                                                                           Page 5

       Finally, the second and fourth Turner factors weigh in favor of finding Big
Muddy’s policy reasonable. Bailey does not dispute that he retained alternative means
of exercising his freedom to read. He could, for example, make lists and have reading
materials without sexually stimulating elements. The existence of these other avenues of
expression is evidence of the policy’s reasonableness. Thornburgh, 490 U.S. at 418;
Overton v. Bazzetta, 539 U.S. 126, 135 (2003). Nor did Bailey identify alternatives that
would fully accommodate his access to the confiscated reading materials at a de
minimis cost to Big Muddy’s legitimate interest in rehabilitation. 1 The only alternative
he proposes is to send the confiscated materials home, but it is unclear how this
alternative would “fully accommodate” Bailey’s access while he is detained at Big
Muddy.

       Taken together, therefore, the Turner factors weigh in favor of finding the ban on
sexually stimulating material reasonable as applied to Bailey. Bailey also contends that
the policy is facially unconstitutional because it is both overbroad and vague. But
applying overbreadth analysis makes little sense in the prison context where the right of
free speech is curtailed, Koutnik v. Brown, 456 F.3d 777, 782–83 (7th Cir. 2006); see also
Borzych v. Frank, 439 F.3d 388, 391–92 (7th Cir. 2006) (overbreadth analysis “has little or
[no scope] in civil litigation dealing with prisons’ internal operations”). And Bailey did
not explain how an “ordinary” person would not understand what conduct is
prohibited by the policy, see Koutnik, 456 F.3d at 783–84.

       We have considered Bailey’s other contentions—although not those he simply
incorporates by reference from his district-court filings, see Albrechtsen v. Bd. of Regents,
309 F.3d 433, 436 (7th Cir. 2002)—and none has merit. The judgment of the district court
is AFFIRMED.




       1
         Bailey might have argued that the prison could have redacted pages containing
sexually stimulating material while still “fully accommodating” his access to his Maxim
magazines. Indeed, Bailey attests that he does not find the images of women in
revealing clothing in Maxim to be sexually stimulating because they “aren’t generally
[his] type” and that he subscribes to the magazine only because he finds its articles
“entertaining.” But Bailey did not offer this alternative in the district court, so the
potential argument would be waived. Walker v. Groot, 867 F.3d 799, 802–03 (7th Cir.
2017).